Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 - 11 are pending in the application.

Claim Objections
Claim 7 objected to because of the following informalities:  Claim 7 has a comma at the end, but requires a period.   Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 8 of U.S. Patent No. 10,639,734. Although the claims at issue are not identical, they are not patentably distinct from each other because they are simple changes of a statutory category. A person of ordinary skill in the art would conclude that the invention defined in the claims at issue would have been an obvious variation of the invention defined in the claims of the U.S. Patent. Comparisons of claims 1 – 11 in the instant application are shown in the following table to those disclosed in the U.S. Patent No. 10,639,734.
	
Claims in instant App: 16/834,071
Claims in US Patent 10,639,734
1. A method for machining from a workpiece a toothed member with a desired tooth pattern, the method comprising:




predetermined partial depth less than a full depth of the desired tooth pattern;





comparing computed parameters of the semi-finished tooth pattern based on
dimensions of the semi-finished tooth pattern to nominal parameters of the semi-finished tooth pattern and determining whether the computed parameters are within a predetermined
tolerance of the nominal dimensions for the semi-finished tooth pattern at the predetermined partial depth;




modifying the geometry of the cutting tool to correct deviations of the computed
parameters from the tolerance when the computed parameters are not within the
predetermined tolerance of the nominal dimensions, 


and machining the workpiece with the
modified cutting tool to bring the dimensions of the semi-finished tooth pattern within the tolerance for the semi-finished tooth pattern at the predetermined partial depth; 


and machining the workpiece to the full depth to provide the desired tooth pattern when the dimensions of the semi-finished tooth pattern are within the tolerance for the semi-finished tooth pattern at the predetermined partial depth.



causing the cutting tool to machine the workpiece to a predetermined partial depth to provide a semi-finished tooth pattern, the semi-finished tooth pattern created according to a geometry of the cutting tool, the predetermined partial depth less than a full depth of the desired tooth pattern; 


acquiring dimensions of the semi-finished tooth pattern and computing parameters of the semi-finished tooth pattern; comparing the computed parameters of the semi-finished tooth pattern to nominal dimensions parameters of the semi-finished tooth pattern and determining whether the computed parameters are within a predetermined tolerance of the nominal dimensions for the semi-finished tooth pattern at the predetermined partial depth; 


after the comparing, when the computed parameters are beyond a predetermined tolerance of the nominal dimensions, causing the geometry of the cutting tool to be modified for correcting deviations of the computed parameters from the tolerance,


 and causing the modified cutting tool to machine the workpiece to bring the dimensions of the semi-finished tooth pattern within the tolerance for the semi-finished tooth pattern at the predetermined partial depth; 

and causing the workpiece to be machined to the full depth to provide the desired tooth pattern when the dimensions of the semi-finished tooth pattern are within the tolerance for the semi-finished tooth pattern at the predetermined partial depth.

2. The method of claim 1, wherein causing the geometry of the cutting tool to be modified comprises adjusting a machining program of the numerical control machine and subjecting the cutting tool to a dressing operation in accordance with the adjusted machining program, thereby obtaining the modified cutting tool, the dressing operation performed by a dressing tool configured to create the geometry in accordance with the adjusted machining program.
3. The method of claim 1, wherein modifying the geometry of the cutting tool comprises modifying a pressure angle of the cutting tool.
  4. The method of claim 3, wherein causing the geometry of the cutting tool to be modified comprises adjusting the machining program for causing the pressure angle for the modified cutting tool to be brought within the tolerance, thereby bringing the pressure angle for the semi-finished tooth pattern within the tolerance upon the workpiece being subjected to further machining by the modified cutting tool..
4. The method of claim 1, wherein modifying the geometry of the cutting tool comprises modifying a radial distance between the cutting tool and a dressing tool. 5. The method of claim 1, wherein modifying the geometry of the cutting tool comprises radially shifting the geometry of the cutting tool to adjust a radial offset of the semi-finished tooth pattern.
5. The method of claim 3, wherein causing the geometry of the cutting tool to be modified comprises adjusting the machining program for causing a radial distance between the cutting tool and the dressing tool to be modified and the geometry of the cutting tool to be shifted radially accordingly for adjusting a radial offset of the semi-finished tooth pattern, and accordingly bringing the tooth width for the semi-finished tooth pattern within the tolerance, upon the workpiece being subjected to further machining by the modified cutting tool.
6. The method of claim 1, further comprising probing the workpiece at a plurality of locations of the semi-finished pattern to obtain the dimensions of the semi-finished tooth pattern.
3. The method of claim 2, wherein acquiring the dimensions comprises probing the workpiece at a plurality of locations of the semi-finished pattern and computing a tooth depth, a tooth width, and a pressure angle for the semi- finished tooth pattern.
7. The method of claim 6, wherein probing the workpiece comprises probing one of an upper and a lower face of the semi-finished pattern relative to a reference datum and computing a pitch plane height for the semi-finished tooth pattern. 8. The method of claim 7, wherein machining the workpiece to the full depth comprises computing a distance equal to a difference between the computed pitch plane height and a nominal pitch plane height and plunging the cutting tool into the workpiece by the distance.
6. The method of claim 1, wherein acquiring the dimensions comprises probing one of an upper and a lower face of the semi-finished pattern relative to a reference datum and computing a pitch plane height for the semi-finished tooth pattern, and wherein causing the workpiece to be machined to the full depth comprises computing a
distance equal to a difference between the computed pitch plane height and a nominal pitch plane height and causing the cutting tool to plunge into the workpiece by the distance.
9. The method of claim 1, further comprising computing a tooth depth, a tooth width, and a pressure angle for the semi-finished tooth pattern as the computed parameters.
3. The method of claim 2, wherein acquiring the dimensions comprises probing the workpiece at a plurality of locations of the semi-finished pattern and computing a tooth depth, a tooth width, and a pressure angle for the semi-finished tooth pattern.
10. The method of claim 1, wherein the nominal dimensions are obtained from a virtual tooth pattern.
7. The method of claim 1, wherein the computed parameters are compared to the nominal dimensions obtained from a virtual tooth pattern.
11. The method of claim 10, wherein the virtual tooth pattern is obtained by scanning surfaces of a master gauge, the virtual tooth pattern complementary to the desired tooth pattern.
8. The method of claim 7, wherein the virtual tooth pattern is obtained by scanning surfaces of a master gauge, the virtual tooth pattern complementary to the desired tooth pattern.


	
	
Allowable Subject Matter
Claims 1-11 are allowable over the prior art of record pending resolving all intervening issues such as the double patenting rejections above. Reasons for allowance will be held in abeyance pending final recitation of the claims.  The pertinent prior art below teaches elements of the claimed invention but does not disclose the complete invention or where an obviousness rejection could be made. 
Thompson et al. (US PG Pub. No. 20100242283) teaches a method of manufacturing a gear having a plurality of teeth. The method The method includes the steps of: determining a desired finished gear characteristic, determining a reference feature on the gear to establish an origin on the gear, determining an unfinished dimension of a surface of at least one of the plurality of gear teeth relative to the origin, estimating a desired stock removal that will achieve the desired finished gear characteristic, finishing the gear using a finishing tool.  See paragraph 0005, 0040, and 0051.  However, this is different than the instant application because this unfinished dimension is not a predetermined partial depth. In other words, it is not a proactive step of determining a depth to machine the workpiece to a certain dimension, but rather machining a surface profile to a rather close or average (Par. 0040) removal and then completing the process with a finishing process. Thompson also does not teach comparing parameters of the semi-finished tooth pattern; modifying the geometry of the cutting tool, and machining the workpiece to the full depth. 
Katoh et al. (US PG Pub. No. 20080213056) teaches in paragraph 0009 drilling a workpiece to a predetermined intermediate depth. However, the word matching to the instant application is where the similarities of Katoh stop.  There is no depth of pattern with a semi-finished tooth pattern.  And the depth of Katoh is never measured and then compared with nominal parameters. Finally Katoh does not modify the geometry of the cutting tool and machining the workpiece to the full depth. 
Roberts (US PG Pub. No. 20080206060) teaches in paragraph 0027 that an initial machining operation is conducted to form an intermediate profile.  However, this intermediate profile is not to a predetermined depth of a pattern.  The first intermediate profile is never measured and then compared with nominal parameters. 
Englert (US PG Pub. No. 20010017169) teaches in the describing related art the normal process of setting up a trial run with a spindle cutting machine where it “is conventional to run at least one workpiece in a preliminary run through the machine to compare the resulting profile of the workpiece with a nominal profile, and, in the case of deviations, to readjust the corresponding elements of the machine.” (Par. 0004)  But even though similar in language, Englert fails to be a proper reference in that there is no predetermined partial depth that the preliminary run is cutting to.  In other words, the preliminary run is only testing the machine’s accuracy rather than actually cutting a toothed pattern to an actual target depth and then comparing the depth to nominal parameters.  Englert is also focused on the preliminary run being accurate rather than purposefully creating a semi-finished tooth pattern.  
Finally, Pfaltzgraff (US Patent No. 4819515) teaches in Col. 7, line 65 – Col. 8, line 19: “Initially, the apparatus is activated (190), and the number of saw teeth on the blade to be sharpened is input to the controller 46 (192). The desired reference dimension for each side of the teeth is selected and dialed into the probe 44, which transmits this information to the controller 46. The controller is then switched to its run mode (194). It responds by commanding the indexer 24 to advance a tooth to the grinding position (196), as indicated in FIG. 9. The controller 46 then increments an internal tooth counter (198) to keep track of the number of teeth ground. It then commands the clamp 26 to clamp the grinding tooth in the grinding position (200). With the tooth 17 clamped, the controller determines whether this tooth is the first tooth of the blade to be ground (202). This determination is made for setting the retraction required for rough grinds on subsequent teeth. Assuming this is the first tooth, the sensing arms 156 and 158 of the probe 44 are advanced across the sides of the tooth 17 to measure the deviation of the sides from the initial reference dimensions. This advancement causes the tooth to deflect each sensing arm from its initial setting, the amount of deflection indicating the dimension of the tooth.”  But this rough grind for the teeth is not to a predetermined partial depth. [Emphasis added by examiner.] Even though Pfaltzgraff may teach measuring the first rough grind and comparing the dimensions to reference dimensions (Col. 8, lines 23 – 24); however, the measurements of the rough grind are not to a target depth pattern.  Also after comparing the measurements the tool’s geometry is not modified as in the instant application.  
No other prior art could be found that teaches all the claimed limitations for either an anticipatory or obviousness type rejection. 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116